Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Tritt et al. (US Publication Number: 2008/0005006 A1) and Dixon et al. (US Patent Number: 7,765,481 B1).  Tritt et al. teaches a method of simultaneously presenting user specific real-time financial information includes authenticating a user, for example by using a user-id and password.  Then receiving an input from the user indicating the shareholder of interest.  The user is then presented with a list of the shareholder's account information.
	Dixon et al. teaches methods and systems involved in receiving an indicator of an attempt by a user to execute an electronic commerce transaction and, upon receiving the indicator of the attempted transaction, presenting indicia of the reputation of another entity involved in the electronic commerce transaction.  	
Regarding claim 34 or 44 or 50, the closest prior arts of record when taken individually or in combination with other prior arts do not teach or disclose the subject matter of maintaining, by an aggregation server system, a respective consumer key corresponding to each of a plurality of account providers, each consumer key being configured to identify the aggregation server system to the corresponding account provider; receiving, at the aggregation server system, a user request to include account data describing a user account at a first account provider, in an interface, the user account being associated with a user; redirecting, by the aggregation server system, the user to a first webpage associated with the first account provider, wherein the user inputs, into the first webpage, login credentials for accessing the user account; in response to the user inputting into the first webpage the login credentials for accessing the user account, receiving, by the aggregation server system and from the first account provider, an access token other than the login credentials for accessing the user account, the access token identifying the user; transmitting, from the aggregation server system and to the first account provider, a request to access the user account, wherein the request comprises (i) the access token and (ii) the consumer key corresponding to the first account provider; and receiving, by the aggregation server system and from the first account provider in response to the request, the account data describing the user account.
In regard to 101, the instant claims include several additional elements that, when viewed in combination, provide a non-conventional and non-generic solution. The claims recitations, when viewed in combination, are part of a non-conventional solution. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697